Citation Nr: 1144207	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  09-25 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

On August 29, 2011, the Veteran testified at a Board hearing by video conference before the undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The last VA compensation examination concerning the Veteran's service-connected PTSD with major depressive disorder was conducted in January 2008.  At that time, the Veteran complained of, among other things, depression, sleep problems, no interest in life, anger, resentment, avoidance of stimuli, and nightmares.  He also indicated his belief that he was unemployable on account of his psychiatric disorder.  The examiner diagnosed the Veteran as having chronic PTSD and major depressive disorder and assigned a Global Assessment of Functioning (GAF) score of 47.  As to the question of employability, the examiner stated that the Veteran's PTSD and psychiatric symptoms have a major negative impact on his ability to obtain and maintain physical or sedentary employment and cause a major interference with his social functioning.  

On December 29, 2009, the RO requested that the Veteran be scheduled for a review examination.  The examination request noted that the Veteran had indicated that his service-connected PTSD had increased in severity and rendered him unemployable.  On January 7, 2010, that examination request was cancelled by MAS (Medical Administration Services).  It was noted that the examination had been cancelled due to an "undelivered notification" and that the Veteran "did not respond to phone or mail."  The claims folder, however, contains no notice that an examination was scheduled in response to the December 2009 request.  Although the cancellation notice suggests that notice of the examination was returned as undeliverable, the claims folder fails to contain a copy of any undelivered notification.  

Further, during his August 2011 hearing, the Veteran indicated that he was unaware of having missed a scheduled VA examination.  He stated that if he was again scheduled for an examination in connection with his claim for an increased evaluation for his service-connected PTSD with major depressive disorder he would be sure to report for that examination.  The Veteran reiterated his belief that his PTSD had worsened since his last VA examination in January 2008 and again stated that he is unemployable due to the severity of his psychiatric disorder.  

As it is unclear from the evidence whether the Veteran was notified of a scheduled examination and failed to report for that examination, and in light of the Veteran's assertion that his PTSD has increased in severity since his last VA examination in January 2008, the Board finds that the Veteran's claim for a rating in excess of 50 percent for service-connected PTSD with major depressive disorder must be remanded for the Veteran to be scheduled for a VA examination to determine the current severity of his psychiatric disorder.  An examination is also necessary given that nearly four years have passed since his last examination.  The evidence has become stale, at least as it pertains to the current level of disability.  Therefore, the Board finds that the Veteran should be afforded an additional VA compensation examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Moreover, although the January 2008 examiner indicated that the Veteran's PTSD and psychiatric symptoms negatively impacted his ability to work, no VA examination conducted during the pendency of the Veteran's appeal specifically assessed the Veteran's employability, based on both an assessment of all his service-connected disabilities and his educational and occupational history and experience.  The Board notes that it may not deny TDIU without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the United Stated Court of Appeals for Veterans Claims specifically stated that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect a claimant's service-connected disability has on his ability to work.  Friscia, 7 Vet. App. at 297.  Here, given the absence of relevant clinical information regarding the Veteran's employability, the Board finds that the current medical evidence of record is inadequate to address the issue of entitlement to TDIU.  Further development is, therefore, necessary.  

Accordingly, as part of VA examination to be afforded on remand, the examiner should be requested to provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities combine to make him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 2002); Friscia, supra.  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims.  The RO/AMC should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.

2.  After completing this development, the RO/AMC should arrange for the Veteran to be scheduled for an examination in connection with his claim for a higher rating for service-connected PTSD with major depressive disorder.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner prior to conducting the required examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  

The examiner should make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of any symptoms related to PTSD and major depressive disorder.  The examiner should specifically consider lay statements of record concerning the severity of the Veteran's symptoms, as well as the VA mental health treatment records and the previous VA examination reports contained in the claims folder.  

The examiner should assign a global assessment of functioning (GAF) score, with its meaning explained in the context of the rating criteria.  

If the examiner's conclusions and opinions differ with any conclusions or opinion already of record, to include the appropriate GAF score, the rationale for these differences must be explained.  A complete rationale should be provided for all opinions expressed.

The examiner should also take a detailed history regarding the Veteran's employment and education and vocational attainment.  The examiner is requested to provide a definitive opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected disabilities.  (In addition to his PTSD, the Veteran is service connected for type II diabetes mellitus and a scar on the right calf, resulting from a bullet wound to Muscle Group XI.)  If the examiner finds that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment only in combination with nonservice-connected disabilities, the examiner should say so.  A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth. 

3.  The AOJ must ensure that the medical examination and opinion report complies with this remand and the questions presented in the request.  If the report is insufficient, particularly with respect to the request that the examiner provide a definitive opinion as to whether the Veteran is unable to secure or follow substantially gainful employment on account of his service-connected disabilities, it must be returned to the examiner for necessary corrective action, as appropriate. 

4.  After undertaking any other development deemed appropriate, the RO/AMC should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  


Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

